September 26, 2008 VIA EDGAR Michael McTiernan, Special Counsel Kristina Aberg, Attorney-Advisor Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Winton Futures Fund, LP (US)(File No. 000-53348) Form 10 Dear Michael and Kristina: In connection with your letter of August 20, 2008 and the registration statement noted above, Winton Futures Fund, LP (US) (the “Registrant”) acknowledges the following: 1. the Registrant is responsible for the adequacy and accuracy of the disclosures in the filing; 2. staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Winton Futures Fund LP (US) By: Altegris Portfolio Management, Inc. (dba APM Funds) 1202 Bergen Pkwy | Ste 212 | Evergreen CO 80439 | P | F 303 674 0437 | info@apmfunds.com | apmfunds.com
